UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) PO Box 161465, Miami, FL (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 6/30 Date of reporting period: year-ended 6/30/11 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Meeting Date Range: 01-Jul-2010 To 30-Jun-2011 All Accounts GRUPO CASA SABA, S.A.B. DE C.V. Security: 40048P104 Meeting Type: Annual Ticker: SAB Meeting Date: 20-Jul-2010 ISIN US40048P1049 Vote Deadline Date: 14-Jul-2010 Agenda Management Total Ballot Shares: Last Vote Date: 12-Jul-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Authorize Purchase of Assets Management None 0 0 0 2 Amend Articles/Charter to Reflect Changes in Capital Management None 0 0 0 3 Miscellaneous Corporate Actions Management None 0 0 0 4 Increase Share Capital Management None 0 0 0 5 Approval of Acts Management None 0 0 0 6 Miscellaneous Corporate Governance Management None 0 0 0 7 Miscellaneous Corporate Actions Management None 0 0 0 ULTRAPETROL (BAHAMAS) LIMITED Security: P94398107 Meeting Type: Annual Ticker: ULTR Meeting Date: 13-Oct-2010 ISIN BSP943981071 Vote Deadline Date: 12-Oct-2010 Agenda Management Total Ballot Shares: Last Vote Date: 17-Sep-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For 0 0 0 2 Approve Article Amendments Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Election of Directors (Majority Voting) Management For 0 0 0 5 Election of Directors (Majority Voting) Management For 0 0 0 6 Election of Directors (Majority Voting) Management For 0 0 0 7 Election of Directors (Majority Voting) Management For 0 0 0 8 Election of Directors (Majority Voting) Management For 0 0 0 9 Approve Previous Board's Actions Management For 0 0 0 CUBAN ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: CGAR Meeting Date: 11-Nov-2010 ISIN US2296151093 Vote Deadline Date: 10-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Oct-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 MATTHEW BROAD 0 0 0 2 IRVING LITTMAN 0 0 0 3 DEBORAH O'CONNOR 0 0 0 ULTRAPETROL (BAHAMAS) LIMITED Security: P94398107 Meeting Type: Special Ticker: ULTR Meeting Date: 28-Jan-2011 ISIN BSP943981071 Vote Deadline Date: 27-Jan-2011 Agenda Management Total Ballot Shares: Last Vote Date: 13-Jan-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve Private Placement Management For 0 0 0 CEMEX SAB DE CV, GARZA GARCIA Security: P2253T133 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 24-Feb-2011 ISIN MXP225611567 Vote Deadline Date: 16-Feb-2011 Agenda Management Total Ballot Shares: Last Vote Date: 03-Feb-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Please reference meeting materials. None Non Voting CEMEX SAB DE CV, GARZA GARCIA Security: P2253T133 Meeting Type: Annual General Meeting Ticker: Meeting Date: 24-Feb-2011 ISIN MXP225611567 Vote Deadline Date: 16-Feb-2011 Agenda Management Total Ballot Shares: Last Vote Date: 04-Feb-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security: Meeting Type: Special Ticker: CX Meeting Date: 24-Feb-2011 ISIN US1512908898 Vote Deadline Date: 18-Feb-2011 Agenda Management Total Ballot Shares: Last Vote Date: 04-Feb-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve Article Amendments Management For 0 0 0 2 Amend Articles/Charter to Reflect Changes in Capital Management For 0 0 0 3 Approve Article Amendments Management For 0 0 0 4 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For 0 0 0 5 Approve Allocation of Dividends on Shares Held By Company Management For 0 0 0 6 Amend Articles/Charter to Reflect Changes in Capital Management For 0 0 0 7 Adopt Stock Option Plan Management For 0 0 0 8 Election of Directors (Full Slate) Management For 0 0 0 9 Approve Remuneration of Directors and Auditors Management For 0 0 0 10 Approve Article Amendments Management For 0 0 0 WAL-MART DE MEXICO S A DE C V Security: P98180105 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 10-Mar-2011 ISIN MXP810081010 Vote Deadline Date: 02-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 25-Feb-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 9 Management Proposal Management For 0 0 0 10 Management Proposal Management For 0 0 0 11 Management Proposal Management For 0 0 0 12 Management Proposal Management For 0 0 0 13 Management Proposal Management For 0 0 0 14 Management Proposal Management For 0 0 0 15 Management Proposal Management For 0 0 0 16 Management Proposal Management For 0 0 0 17 Please reference meeting materials. Non-Voting None Non Voting COCA-COLA FEMSA, S.A.B DE C.V. Security: Meeting Type: Annual Ticker: KOF Meeting Date: 23-Mar-2011 ISIN US1912411089 Vote Deadline Date: 18-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 14-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Miscellaneous Corporate Actions Management For 0 0 0 2 Miscellaneous Corporate Actions Management For 0 0 0 3 Dividends Management For 0 0 0 4 Authorize Directors to Repurchase Shares Management For 0 0 0 5 Election of Directors (Full Slate) Management For 0 0 0 6 Election of Directors (Full Slate) Management For 0 0 0 7 Approve Previous Board's Actions Management For 0 0 0 8 Miscellaneous Corporate Actions Management For 0 0 0 CEMEX SAB DE CV, GARZA GARCIA Security: P2253T133 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 25-Mar-2011 ISIN MXP225611567 Vote Deadline Date: 11-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 01-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security: Meeting Type: Special Ticker: CX Meeting Date: 25-Mar-2011 ISIN US1512908898 Vote Deadline Date: 22-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 07-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Miscellaneous Corporate Actions Management For 0 0 0 2 Miscellaneous Corporate Actions Management For 0 0 0 3 Miscellaneous Corporate Actions Management For 0 0 0 FOMENTO ECONOMICO MEXICANO SAB DE CV, MEXICO Security: P4182H115 Meeting Type: Annual General Meeting Ticker: Meeting Date: 25-Mar-2011 ISIN MXP320321310 Vote Deadline Date: 16-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 03-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 TELEFONOS DE MEXICO SAB DE CV, MEXICO D.F. Security: P90413132 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 04-Apr-2011 ISIN MXP904131325 Vote Deadline Date: 28-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Please reference meeting materials. Non-Voting None Non Voting GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security: P3642B213 Meeting Type: Annual General Meeting Ticker: Meeting Date: 08-Apr-2011 ISIN MX01EL000003 Vote Deadline Date: 04-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security: P3642B213 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 08-Apr-2011 ISIN MX01EL000003 Vote Deadline Date: 04-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. Non-Voting None Non Voting 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 CARNIVAL CORPORATION Security: Meeting Type: Annual Ticker: CCL Meeting Date: 13-Apr-2011 ISIN PA1436583006 Vote Deadline Date: 12-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 02-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Election of Directors (Majority Voting) Management For 0 0 0 5 Election of Directors (Majority Voting) Management For 0 0 0 6 Election of Directors (Majority Voting) Management For 0 0 0 7 Election of Directors (Majority Voting) Management For 0 0 0 8 Election of Directors (Majority Voting) Management For 0 0 0 9 Election of Directors (Majority Voting) Management For 0 0 0 10 Election of Directors (Majority Voting) Management For 0 0 0 11 Election of Directors (Majority Voting) Management For 0 0 0 12 Election of Directors (Majority Voting) Management For 0 0 0 13 Election of Directors (Majority Voting) Management For 0 0 0 14 Election of Directors (Majority Voting) Management For 0 0 0 15 Ratify Appointment of Independent Auditors Management For 0 0 0 16 Approve Remuneration of Directors and Auditors Management For 0 0 0 17 Receive Directors' Report Management For 0 0 0 18 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 19 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 20 Approve Remuneration of Directors and Auditors Management For 0 0 0 21 Allot Relevant Securities Management For 0 0 0 22 Authorize Co to Carry Out Rights Issues/Ltd Issuances w/o Preemptive Rights Management For 0 0 0 23 Stock Repurchase Plan Management For 0 0 0 24 Amend Stock Option Plan Management For 0 0 0 LENNAR CORPORATION Security: Meeting Type: Annual Ticker: LEN Meeting Date: 13-Apr-2011 ISIN US5260571048 Vote Deadline Date: 12-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 03-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 IRVING BOLOTIN 0 0 0 2 STEVEN L. GERARD 0 0 0 3 THERON I. "TIG" GILLIAM 0 0 0 4 SHERRILL W. HUDSON 0 0 0 5 R. KIRK LANDON 0 0 0 6 SIDNEY LAPIDUS 0 0 0 7 STUART A. MILLER 0 0 0 8 DONNA E. SHALALA 0 0 0 9 JEFFREY SONNENFELD 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 4 Amend Articles-Board Related Management For 0 0 0 5 Approve Charter Amendment Management For 0 0 0 6 Ratify Appointment of Independent Auditors Management For 0 0 0 7 S/H Proposal - Environmental Shareholder Against 0 0 0 BANCO LATINOAMERICANO DE COMERCIO EXT. Security: P16994132 Meeting Type: Annual Ticker: BLX Meeting Date: 20-Apr-2011 ISIN PAP169941328 Vote Deadline Date: 19-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 25-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive Consolidated Financial Statements Management For 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 Election of Directors Management For 1 MARIO COVO Management 0 0 0 4 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 SEABOARD CORPORATION Security: Meeting Type: Annual Ticker: SEB Meeting Date: 25-Apr-2011 ISIN US8115431079 Vote Deadline Date: 21-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 23-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 STEVEN J. BRESKY 0 0 0 2 DAVID A. ADAMSEN 0 0 0 3 DOUGLAS W. BAENA 0 0 0 4 JOSEPH E. RODRIGUES 0 0 0 5 EDWARD I. SHIFMAN, JR. 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 4 Ratify Appointment of Independent Auditors Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 27-Apr-2011 ISIN MXP001691213 Vote Deadline Date: 18-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 14-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 9 Management Proposal Management For 0 0 0 10 Management Proposal Management For 0 0 0 11 Please reference meeting materials. Non-Voting None Non Voting 12 Please reference meeting materials. Non-Voting None Non Voting AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 27-Apr-2011 ISIN MXP001691213 Vote Deadline Date: 18-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Please reference meeting materials. Non-Voting None Non Voting 9 Please reference meeting materials. Non-Voting None Non Voting AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: Special General Meeting Ticker: Meeting Date: 27-Apr-2011 ISIN MXP001691213 Vote Deadline Date: 18-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 AMERICA MOVIL, S.A.B. DE C.V. Security: 02364W105 Meeting Type: Special Ticker: AMX Meeting Date: 27-Apr-2011 ISIN US02364W1053 Vote Deadline Date: 21-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 25-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Full Slate) Management None 0 0 0 2 Approve Previous Board's Actions Management None 0 0 0 GRUPO AEROPORTUARIO DELSURESTE S A DE S V Security: P4950Y100 Meeting Type: Annual General Meeting Ticker: Meeting Date: 27-Apr-2011 ISIN MXP001661018 Vote Deadline Date: 15-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 30-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 9 Management Proposal Management For 0 0 0 10 Management Proposal Management For 0 0 0 11 Management Proposal Management For 0 0 0 12 Management Proposal Management For 0 0 0 13 Management Proposal Management For 0 0 0 14 Management Proposal Management For 0 0 0 15 Management Proposal Management For 0 0 0 16 Management Proposal Management For 0 0 0 17 Management Proposal Management For 0 0 0 18 Management Proposal Management For 0 0 0 19 Management Proposal Management For 0 0 0 20 Please reference meeting materials. Non-Voting None Non Voting POPULAR, INC. Security: Meeting Type: Annual Ticker: BPOP Meeting Date: 28-Apr-2011 ISIN PR7331741061 Vote Deadline Date: 27-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 15-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 14A Executive Compensation Management For 0 0 0 5 Ratify Appointment of Independent Auditors Management For 0 0 0 TELEFONOS DE MEXICO SAB DE CV, MEXICO D.F. Security: P90413132 Meeting Type: Special General Meeting Ticker: Meeting Date: 28-Apr-2011 ISIN MXP904131325 Vote Deadline Date: 22-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 11-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 TELEFONOS DE MEXICO SAB DE CV, MEXICO D.F. Security: P90413132 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 28-Apr-2011 ISIN MXP904131325 Vote Deadline Date: 22-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 11-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 GRUPO CASA SABA, S.A.B. DE C.V. Security: 40048P104 Meeting Type: Annual Ticker: SAB Meeting Date: 29-Apr-2011 ISIN US40048P1049 Vote Deadline Date: 25-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 20-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive Directors' Report Management None 0 0 0 2 Receive Directors' Report Management None 0 0 0 3 Allot Securities Management None 0 0 0 4 Approve Charter Amendment Management None 0 0 0 5 Miscellaneous Corporate Governance Management None 0 0 0 6 Ratify Appointment of Independent Auditors Management None 0 0 0 7 Miscellaneous Corporate Governance Management None 0 0 0 8 Miscellaneous Corporate Governance Management None 0 0 0 9 Miscellaneous Corporate Governance Management None 0 0 0 10 Miscellaneous Corporate Governance Management None 0 0 0 11 Miscellaneous Corporate Governance Management None 0 0 0 12 Miscellaneous Corporate Governance Management None 0 0 0 13 Miscellaneous Corporate Governance Management None 0 0 0 GRUPO MEXICO SAB DE CV Security: P49538112 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2011 ISIN MXP370841019 Vote Deadline Date: 22-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 GRUPO TELEVISA, S.A.B. Security: 40049J206 Meeting Type: Annual Ticker: TV Meeting Date: 29-Apr-2011 ISIN US40049J2069 Vote Deadline Date: 25-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 21-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 0 0 0 2 Approve Previous Board's Actions Management For 0 0 0 FRESH DEL MONTE PRODUCE INC. Security: G36738105 Meeting Type: Annual Ticker: FDP Meeting Date: 04-May-2011 ISIN KYG367381053 Vote Deadline Date: 03-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 28-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Receive Consolidated Financial Statements Management For 0 0 0 5 Ratify Appointment of Independent Auditors Management For 0 0 0 6 Dividends Management For 0 0 0 7 Approve Stock Compensation Plan Management For 0 0 0 8 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 9 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 TECO ENERGY, INC. Security: Meeting Type: Annual Ticker: TE Meeting Date: 04-May-2011 ISIN US8723751009 Vote Deadline Date: 03-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 04-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Ratify Appointment of Independent Auditors Management For 0 0 0 5 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 6 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 7 S/H Proposal - Human Rights Related Shareholder Against 0 0 0 8 S/H Proposal - Declassify Board Shareholder Against 0 0 0 MASTEC, INC. Security: Meeting Type: Annual Ticker: MTZ Meeting Date: 05-May-2011 ISIN US5763231090 Vote Deadline Date: 04-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 25-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 ERNEST CSIZAR Management 0 0 0 2 JULIA JOHNSON Management 0 0 0 3 JORGE MAS Management 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 5 Adopt Employee Stock Purchase Plan Management For 0 0 0 CARIBBEAN UTILITIES COMPANY, LTD. Security: G1899E146 Meeting Type: Annual Ticker: CUPUF Meeting Date: 10-May-2011 ISIN KYG1899E1465 Vote Deadline Date: 05-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Full Slate) Management For 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 NORFOLK SOUTHERN CORPORATION Security: Meeting Type: Annual Ticker: NSC Meeting Date: 12-May-2011 ISIN US6558441084 Vote Deadline Date: 11-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Election of Directors (Majority Voting) Management For 0 0 0 5 Ratify Appointment of Independent Auditors Management For 0 0 0 6 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 7 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 LEVEL 3 COMMUNICATIONS, INC. Security: 52729N100 Meeting Type: Annual Ticker: LVLT Meeting Date: 19-May-2011 ISIN US52729N1000 Vote Deadline Date: 18-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 01-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 WALTER SCOTT, JR. 0 0 0 2 JAMES Q. CROWE 0 0 0 3 R. DOUGLAS BRADBURY 0 0 0 4 DOUGLAS C. EBY 0 0 0 5 JAMES O. ELLIS, JR. 0 0 0 6 RICHARD R. JAROS 0 0 0 7 ROBERT E. JULIAN 0 0 0 8 MICHAEL J. MAHONEY 0 0 0 9 RAHUL N. MERCHANT 0 0 0 10 CHARLES C. MILLER, III 0 0 0 11 ARUN NETRAVALI 0 0 0 12 JOHN T. REED 0 0 0 13 MICHAEL B. YANNEY 0 0 0 14 DR. ALBERT C. YATES 0 0 0 2 Approve Reverse Stock Split Management For 0 0 0 3 Amend Stock Compensation Plan Management For 0 0 0 4 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 6 Transact Other Business Management For 0 0 0 RAILAMERICA, INC. Security: Meeting Type: Annual Ticker: RA Meeting Date: 19-May-2011 ISIN US7507534029 Vote Deadline Date: 18-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 12-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 JOSEPH P. ADAMS, JR. 0 0 0 2 PAUL R. GOODWIN 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 14A Executive Compensation Vote Frequency Management None 0 0 0 0 THE WESTERN UNION COMPANY Security: Meeting Type: Annual Ticker: WU Meeting Date: 20-May-2011 ISIN US9598021098 Vote Deadline Date: 19-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Ratify Appointment of Independent Auditors Management For 0 0 0 5 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 6 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 7 S/H Proposal - Declassify Board Shareholder Against 0 0 0 CONSOLIDATED WATER COMPANY LIMITED Security: G23773107 Meeting Type: Annual Ticker: CWCO Meeting Date: 24-May-2011 ISIN KYG237731073 Vote Deadline Date: 23-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 12-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 CARSON K. EBANKS 0 0 0 2 RICHARD L. FINLAY 0 0 0 3 CLARENCE B. FLOWERS, JR 0 0 0 4 FREDERICK W. MCTAGGART 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 4 Ratify Appointment of Independent Auditors Management For 0 0 0 ROYAL CARIBBEAN CRUISES LTD. Security: V7780T103 Meeting Type: Annual Ticker: RCL Meeting Date: 24-May-2011 ISIN LR0008862868 Vote Deadline Date: 23-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) Management For 0 0 0 2 Election of Directors (Majority Voting) Management For 0 0 0 3 Election of Directors (Majority Voting) Management For 0 0 0 4 Election of Directors (Majority Voting) Management For 0 0 0 5 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 6 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 7 Ratify Appointment of Independent Auditors Management For 0 0 0 8 S/H Proposal - Proxy Process/Statement Shareholder Against 0 0 0 SEACOR HOLDINGS INC. Security: Meeting Type: Annual Ticker: CKH Meeting Date: 24-May-2011 ISIN US8119041015 Vote Deadline Date: 23-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 CHARLES FABRIKANT 0 0 0 2 PIERRE DE DEMANDOLX 0 0 0 3 RICHARD FAIRBANKS 0 0 0 4 BLAINE V. FOGG 0 0 0 5 JOHN C. HADJIPATERAS 0 0 0 6 OIVIND LORENTZEN 0 0 0 7 ANDREW R. MORSE 0 0 0 8 R. CHRISTOPHER REGAN 0 0 0 9 STEVEN WEBSTER 0 0 0 10 STEVEN J. WISCH 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 4 Ratify Appointment of Independent Auditors Management For 0 0 0 CHIQUITA BRANDS INTERNATIONAL, INC. Security: Meeting Type: Annual Ticker: CQB Meeting Date: 26-May-2011 ISIN US1700328099 Vote Deadline Date: 25-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 13-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 FERNANDO AGUIRRE 0 0 0 2 KERRII B. ANDERSON 0 0 0 3 HOWARD W. BARKER, JR. 0 0 0 4 WILLIAM H. CAMP 0 0 0 5 CLARE M. HASLER-LEWIS 0 0 0 6 JAIME SERRA 0 0 0 7 JEFFREY N. SIMMONS 0 0 0 8 STEVEN P. STANBROOK 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Proponent Recommendation For Against Abstain Take No Action 4 Ratify Appointment of Independent Auditors Management For 0 0 0 WATSCO, INC. Security: Meeting Type: Annual Ticker: WSO Meeting Date: 27-May-2011 ISIN US9426222009 Vote Deadline Date: 26-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 STEVEN R. FEDRIZZI 0 0 0 2 Adopt Employee Stock Purchase Plan Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 SPANISH BROADCASTING SYSTEM, INC. Security: Meeting Type: Annual Ticker: SBSA Meeting Date: 01-Jun-2011 ISIN US8464258826 Vote Deadline Date: 31-May-2011 Agenda Management Total Ballot Shares: Last Vote Date: 21-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 RAUL ALARCON, JR. 0 0 0 2 JOSEPH A. GARCIA 0 0 0 3 JOSE A. VILLAMIL 0 0 0 4 MITCHELL A. YELEN 0 0 0 5 MANUEL E. MACHADO 0 0 0 6 JASON L. SHRINSKY 0 0 0 2 Approve Reverse Stock Split Management For 0 0 0 3 Ratify Appointment of Independent Auditors Management For 0 0 0 TRAILER BRIDGE, INC. Security: Meeting Type: Annual Ticker: TRBR Meeting Date: 07-Jun-2011 ISIN US8927821038 Vote Deadline Date: 06-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 ROBERT P. BURKE 0 0 0 2 MALCOM P. MCLEAN, JR. 0 0 0 3 GREGGORY B. MENDENHALL 0 0 0 4 DOUGLAS E. SCHIMMEL 0 0 0 5 ALLEN L. STEVENS 0 0 0 6 NICKEL VAN REESEMA 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 TEEKAY CORPORATION Security: Y8564W103 Meeting Type: Annual Ticker: TK Meeting Date: 10-Jun-2011 ISIN MHY8564W1030 Vote Deadline Date: 09-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 28-Apr-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 THOMAS KUO-YUEN HSU 0 0 0 2 AXEL KARLSHOEJ 0 0 0 3 BJORN MOLLER 0 0 0 4 PETER EVENSEN 0 0 0 ATLANTIC TELE-NETWORK, INC. Security: Meeting Type: Annual Ticker: ATNI Meeting Date: 14-Jun-2011 ISIN US0490792050 Vote Deadline Date: 13-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 06-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Amend Stock Compensation Plan Management For 0 0 0 2 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 Election of Directors Management For 1 MARTIN L. BUDD 0 0 0 2 THOMAS V. CUNNINGHAM 0 0 0 3 MICHAEL T. FLYNN 0 0 0 4 CORNELIUS B. PRIOR, JR. 0 0 0 5 MICHAEL T. PRIOR 0 0 0 6 CHARLES J. ROESSLEIN 0 0 0 7 BRIAN A. SCHUCHMAN 0 0 0 5 Ratify Appointment of Independent Auditors Management For 0 0 0 STEINER LEISURE LIMITED Security: P8744Y102 Meeting Type: Annual Ticker: STNR Meeting Date: 14-Jun-2011 ISIN BSP8744Y1024 Vote Deadline Date: 13-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 LEONARD I. FLUXMAN 0 0 0 2 MICHELE STEINER WARSHAW 0 0 0 3 STEVEN J. PRESTON 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 0 IMPELLAM GROUP PLC, LUTON Security: G47192102 Meeting Type: Annual General Meeting Ticker: Meeting Date: 22-Jun-2011 ISIN GB00B2Q2M073 Vote Deadline Date: 16-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 9 Management Proposal Management For 0 0 0 10 Management Proposal Management For 0 0 0 DORAL FINANCIAL CORPORATION Security: 25811P886 Meeting Type: Annual Ticker: DRL Meeting Date: 28-Jun-2011 ISIN PR25811P8869 Vote Deadline Date: 27-Jun-2011 Agenda Management Total Ballot Shares: Last Vote Date: 19-May-2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Election of Directors Management For 1 DENNIS G. BUCHERT 0 0 0 2 JAMES E. GILLERAN 0 0 0 3 DOUGLAS L. JACOBS 0 0 0 4 DAVID E. KING 0 0 0 5 GERARD L. SMITH 0 0 0 6 FRANK W. BAIER 0 0 0 7 GLEN R. WAKEMAN 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 Item Proposal Proponent Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 14A Executive Compensation Vote Frequency Management 1 Year 0 0 0 0 KIMBERLY-CLARK DE MEXICO SAB DE CV Security: P60694117 Meeting Type: Annual Ticker: Meeting Date: 3-Mar-11 ISIN MXP606941179 Vote Deadline Date: 25-Feb-11 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting Non-Voting I Presentation and, if deemed appropriate, approval of the report from the-general director prepared in accordance with article 172 of the General-Mercantile Companies Law, accompanied by the opinion of the outside auditor,-regarding the operations and results of the company for the fiscal year that-ended on December 31, 2010, as well as the opinion of the board of directors-regarding the content of said report, presentation and, if deemed- appropriate, approval of the report from the board of directors that is-referred to in article 172, line B, of the General Mercantile Companies Law-that contains the main accounting and information policies and criteria-followed in the preparation CONTD Non-Voting Non-Voting CONT CONTD of the financial information of the company, presentation and, if-deemed appropriate, approval of the financial statements of the company to-December 31, 2010, both individual and consolidated, and the allocation of-the results from the fiscal year, presentation and, if deemed appropriate,-approval of the report regarding the fulfillment of the tax obligations that-are the responsibility of the company, presentation and, if deemed- appropriate, approval of the annual report regarding the activities carried-out by the Audit and Corporate Practices Committee. Resolutions in this-regard Non-Voting Non-Voting II Presentation and, if deemed appropriate, approval of the proposal from the-board of directors to pay a cash dividend, coming from the net fiscal profit-account in the amount of MXN 3.40 per share, for each one of the common,-nominative Series A and B shares, with no par value, in circulation. Said-dividend will be paid in four installments of MXN 0.85 per share, on April 7,-July 7, October 6 and December 1, 2011. Resolutions in this regard Non-Voting Non-Voting III Appointment and or ratification of the member of the board of directors, both-full and alternate as well as of the chairperson of the Audit and Corporate-Practices Committee, classification regarding the independence of the members-of the board of directors of the company, in accordance with that which is- established by article 26 of the Securities Market Law. Resolutions in this-regard Non-Voting Non-Voting IV Compensation for the members of the board of directors and those of the-various committees, both full and alternate, as well as for the secretary of-the company. Resolutions in this regard Non-Voting Non-Voting V Presentation and, if deemed appropriate, approval of the report from the-board of directors regarding the policies of the company in regard to the-acquisition of its own shares and, if deemed appropriate, placement of the-same, proportion and, if deemed appropriate, approval of the maximum amount-of funds that can be allocated to the purchase of the shares of the company-for the 2011 fiscal year. Resolutions in this regard Non-Voting Non-Voting VI Proposal to cancel up to 22,688,700 common, nominative shares, with no par-value from class I, representative of the fixed part of the share capital,-coming from the share repurchase program that are held in the treasury of the-company, of which 11,887,900 are Series A shares and 10,800,800 are Series B-shares, proposal and, if deemed appropriate, approval of the amendment of-article 5 of the Corporate Bylaws of the company, for the purpose of- reflecting the corresponding decrease in the fixed part of the share capital.-Resolutions in this regard Non-Voting Non-Voting VII Designation of delegates who will formalize and carry out the resolutions-passed by the annual and extraordinary general meeting of shareholders Non-Voting Non-Voting KIMBERLY-CLARK DE MEXICO SAB DE CV Security: P60694117 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 3-Mar-11 ISIN MXP606941179 Vote Deadline Date: 25-Feb-11 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU. Non-Voting I Presentation and, if deemed appropriate, approval of the report from the-general director prepared in accordance with article 172 of the general-mercantile companies law, accompanied by the opinion of the outside auditor,-regarding the operations and results of the company for the fiscal year that-ended on December 31, 2010, as well as the opinion of the board of directors-regarding the content of said report, presentation and, if deemed- appropriate, approval of the report from the board of directors that is-referred to in article 172, line b, of the general mercantile companies law-that contains the main accounting and information policies and criteria-followed in the preparation of the financial information of the company,-presentation and, if deemed appropriate, approval of the financial statements-of the company to CONTD Non-Voting CONT CONTD December 31, 2010, both individual and consolidated, and the allocation-of the results from the fiscal year, presentation and, if deemed appropriate,-approval of the report regarding the fulfillment of the tax obligations that-are the responsibility of the company, presentation and, if deemed-appropriate, approval of the annual report regarding the activities carried-out by the audit and corporate practices committee. Resolutions in this-regard Non-Voting II Presentation and, if deemed appropriate, approval of the proposal from the-board of directors to pay a cash dividend, coming from the net fiscal profit-account in the amount of MXN 3.40 per share, for each one of the common,-nominative series A and B shares, with no par value, in circulation. Said-dividend will be paid in four installments of MXN 0.85 per share, on april 7,-july 7, october 6 and december 1, 2011. Resolutions in this regard Non-Voting III Appointment and or ratification of the member of the board of directors, both-full and alternate as well as of the chairperson of the audit and corporate-practices committee, classification regarding the independence of the members-of the board of directors of the company, in accordance with that which is- established by article 26 of the securities market law. Resolutions in this-regard Non-Voting IV Compensation for the members of the board of directors and those of the-various committees, both full and alternate, as well as for the secretary of-the company. Resolutions in this regard Non-Voting V Presentation and, if deemed appropriate, approval of the report from the-board of directors regarding the policies of the company in regard to the-acquisition of its own shares and, if deemed appropriate, placement of the-same, proportion and, if deemed appropriate, approval of the maximum amount-of funds that can be allocated to the purchase of the shares of the company-for the 2011 fiscal year. Resolutions in this regard Non-Voting AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A119 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 27-Apr-11 ISIN MXP001691015 Vote Deadline Date: 18-Apr-11 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting I Report regarding material acquisitions in accordance with the terms of that-which is provided for by article 47 of the securities market law. Resolutions-in this regard Non-Voting II Report regarding the placement of shares of the company in accordance with-the terms of that which is provided for by article 56 of the securities-market law and the consequent increase of the share capital and issuance of-shares representative of the share capital of the company. Resolutions in-this regard Non-Voting III Report regarding the placement of shares of the company in accordance with-the terms of that which is provided for in i. article 56 of the securities-market law, ii. article 26, part iv, of the income tax law, and iii. article-23 of the regulations of the income tax law, because of the subscription and-payment of share capital and the acquisition of shares in accordance with-said normative provisions. Resolutions in this regard Non-Voting IV Presentation of a proposal to carry out a corporate restructuring through a-split of all the shares that make up the share capital of the company,-without the need to increase said capital, in such a way that the-shareholders of the company receive in exchange and because of this split two-new shares for each one of the shares that they currently own, which will be-of the same class and series, such that the total share capital is thereafter- represented by a total of 95,489,724,196 shares, instead of the- 47,744,862,098 shares currently authorized in the corporate bylaws of the-company, within their respective series. Resolutions in this regard Non-Voting V Proposal for the amendment to various provisions of the corporate bylaws of-the company as a result of the resolutions that, if deemed appropriate, the-meeting passes on the basis of item 4 of this agenda. Resolutions in this-regard Non-Voting VI Report regarding the fulfillment of the fiscal obligations that are the-responsibility of the company for the 2009 fiscal year, in accordance with-that which is provided for in article 86, part xx, of the income tax law and-article 93 a of the income tax regulations Non-Voting VII Designation of delegates who will carry out the resolutions passed by the-meeting and, if deemed appropriate, formalize them as appropriate.-Resolutions in this regard Non-Voting AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A119 Meeting Type: Annual General Meeting Ticker: Meeting Date: 27-Apr-11 ISIN MXP001691015 Vote Deadline Date: 18-Apr-11 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting I.I Presentation and, if deemed appropriate, approval of the following resolution-in regard to: The report from the general director prepared in accordance-with the terms of article 172 of the general mercantile companies law and-article 44, part xi, of the securities market law, accompanied by the opinion-of the outside auditor, regarding the operations and results of the company-for the fiscal year that ended on December 31, 2010, as well as the opinion-of the board of directors of the company regarding the content of said report Non-Voting I.II Presentation and, if deemed appropriate, approval of the following resolution-in regard to: Report from the board of directors that is referred to in line-b of article 172 of the general mercantile companies law, in which are-established and explained the main accounting and information policies and-criteria followed in the preparation of the financial information of the-company Non-Voting I.III Presentation and, if deemed appropriate, approval of the following resolution-in regard to: Report from the board of directors regarding the transactions-and activities in which it has intervened in accordance with the terms of-article 28, part iv, line e, of the securities market law Non-Voting I.IV Presentation and, if deemed appropriate, approval of the following resolution-in regard to: Annual report regarding the activities carried out by the audit-and corporate practices committee of the company in accordance with the terms-of article 43 of the securities market law and the information with regard to-the subsidiaries of the company Non-Voting I.V Presentation and, if deemed appropriate, approval of the following resolution-in regard to: The consolidated financial statements of the company to-December 31, 2010, which include a proposal for the allocation of profit,-including a proposal for the payment of a cash dividend to the shareholders-of the company Non-Voting I.VI Presentation and, if deemed appropriate, approval of the following resolution-in regard to: Annual information regarding the program for the acquisition-and placement of shares of the company for the 2010 fiscal year Non-Voting II Ratification, if deemed appropriate, of the term in office of the board of-directors and of the general director of the company for the 2010 fiscal year-and appointment and or ratification, if deemed appropriate, of the persons-who will make up the board of directors of the company, of the secretary and-of the vice secretary of said board and of the chairperson of the audit and- corporate practices committee of the company, as well as the determination of-the corresponding compensation. Resolutions in this regard Non-Voting III Ratification, if deemed appropriate, of the term in office of the executive-committee, of the audit and corporate practices committee and of the-operations in Puerto Rico and the United States of America committee of the-company for the 2010 fiscal year and appointment and or ratification, if-deemed appropriate, of the persons who will make up the executive committee,-the audit and corporate practices committee and the operations in Puerto Rico-and the united states of America committee of the company, as well as the-determination of the corresponding compensation. Resolutions in this regard Non-Voting IV Presentation and, if deemed appropriate, approval of a proposal to increase-the amount of funds currently available for the acquisition of shares of the-company, in accordance with the terms of that which is provided for in-article 56 of the securities market law. Resolutions in this regard Non-Voting V Designation of delegates who will carry out the resolutions passed by the-meeting and, if deemed appropriate formalize them as appropriate. Resolutions-in this regard Non-Voting GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security: P3642B213 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 14-Jun-11 ISIN MX01EL000003 Vote Deadline Date: 8-Jun-11 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS MAY PARTICIPATE IN THIS MEETING-THEREFORE THESE SHARES HAVE NO VOTING RIGHTS Non-Voting I Proposal, discussion and, as the case may be approval a partial reform of the-by-laws of the company Non-Voting II Designation of delegates who will carry out and formalize the resolutions-adopted at the ordinary shareholders meeting Non-Voting SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Herzfeld Caribbean Basin Fund, Inc. By (Signature and Title)* /s/ Thomas J. Herzfeld - President & Chairman DateAugust 29, 2011 * Print the name and title of each signing officer under his or her signature.
